FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                                       PUBLISH
                                                                        December 30, 2014
                      UNITED STATES COURT OF APPEALS
                                                                       Elisabeth A. Shumaker
                                                                           Clerk of Court
                                  TENTH CIRCUIT



 UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

 v.                                                         No. 14-3041

 LESTER RAY NICHOLS,

        Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Kansas
                         (D.C. No. 6:13-CR-10106-JTM-1)


Timothy J. Henry, Assistant Public Defender (Melody Brannon Evans, Federal Public
Defender, with him on the briefs), Office of the Federal Public Defender, Wichita,
Kansas, for Appellant.

James A. Brown, Assistant United States Attorney (Barry R. Grissom, United States
Attorney, with him on the brief), Office of the United States Attorney, Topeka, Kansas,
for Appellee.


Before McHUGH, McKAY, and BALDOCK, Circuit Judges.


McHUGH, Circuit Judge.
                                  I. INTRODUCTION

       Lester Nichols is a convicted sex offender who left the United States without

updating his status on the federal sex offender registry. He was brought back to the

United States and charged with failing to register, in violation of the Sex Offender

Registration and Notification Act (SORNA), 18 U.S.C. § 2250(a). On appeal, he

challenges his conviction based on two theories: (1) SORNA’s updating requirement

does not apply in situations like his where the sex offender moves from a SORNA

jurisdiction to a non-SORNA jurisdiction, and (2) SORNA’s delegation of authority to

the Attorney General to determine SORNA’s retroactive application is unconstitutional.

We reject both arguments and therefore affirm Mr. Nichols’s conviction.

                                   II. BACKGROUND

       In 2003, Mr. Nichols was convicted of traveling interstate with the intent to

engage in sex with a minor, in violation of 18 U.S.C. § 2423(b). He was sentenced to 120

months imprisonment. Although Mr. Nichols’s conviction occurred before SORNA’s

2006 enactment, the U.S. Attorney General issued a rule in 2007 extending the

requirements of SORNA “to all sex offenders, including sex offenders convicted of the

offense for which registration is required prior to the enactment of that Act.” 28 C.F.R. §

72.3. This rule was issued pursuant to the authority Congress delegated to the Attorney

General under SORNA. See 42 U.S.C. § 16913(d) (“The Attorney General shall have the

authority to specify the applicability of the requirements of this subchapter to sex

offenders convicted before the enactment of this chapter . . . .”). Mr. Nichols, as a
                                             -2-
preenactment sex offender, is thus required to comply with SORNA’s registration

requirements.

       By 2012, Mr. Nichols had been released from prison and was placed under federal

supervision in the District of Kansas. Up until that time, he had complied with both the

Kansas and SORNA sex offender registration requirements. In November 2012, Mr.

Nichols took a plane from Kansas City to Manila, Philippines, without updating his sex

offender registry. One month later, he was arrested by Philippine law enforcement

officers and was turned over to State Department custody for deportation to the United

States. Mr. Nichols was charged with and indicted for one count of failure to update a

registration as required by SORNA. See 18 U.S.C. § 2250(a).

       Mr. Nichols moved to dismiss the indictment. He argued before the district court

that SORNA did not require him to register as a sex offender while he was in the

Philippines because, once in the Philippines, he did not reside in a U.S. jurisdiction.

Mr. Nichols also contended SORNA’s delegation of authority to the Attorney General to

determine SORNA’s application to preenactment sex offenders like him is

unconstitutional.

       The district court rejected Mr. Nichols’s first argument in light of United States v.

Murphy, 664 F.3d 798 (10th Cir. 2011), where we held that a defendant violated SORNA

when he moved from Utah to Belize without updating his status on the sex offender

registry. The district court also rejected Mr. Nichols’s nondelegation argument. The court

acknowledged the lack of binding Tenth Circuit precedent addressing this issue, but
                                             -3-
noted our observation in dicta that SORNA’s registration provision does not violate the

nondelegation doctrine. United States v. Carel, 668 F.3d 1211, 1214 (10th Cir. 2011).

The district court also looked to United States v. Rickett, 535 F. App’x 668 (10th Cir.

2013) (unpublished), wherein we rejected a nondelegation argument under plain error

review because, absent controlling precedent, application of SORNA to a preenactment

offender was not plainly unconstitutional. Finally, the district court explained that the

clear weight of authority from other circuits has rejected nondelegation challenges to 42

U.S.C. § 16913(d). Accordingly, the district court ruled SORNA’s delegation of authority

under § 16913(d) is not unconstitutional and denied Mr. Nichols’s motion to dismiss.

Mr. Nichols thereafter entered a conditional guilty plea, reserving the right to appeal both

issues. He now does so and we exercise our jurisdiction under 28 U.S.C. § 1291.

                                    III. DISCUSSION

       Mr. Nichols appeals both elements of the district court ruling. He first contends

SORNA’s requirement that an offender keep his registration current does not apply to

offenders who change their residence to a non-SORNA jurisdiction. In so arguing, he

asks us to overturn our precedent in United States v. Murphy, wherein we held, “a sex

offender, upon changing his residence, [must] update his registration in a jurisdiction

involved . . . even if he did not establish a new residence in a SORNA jurisdiction.” 664
F.3d 798, 803 (10th Cir. 2011). Mr. Nichols alternatively argues we should vacate his

conviction on the basis that 42 U.S.C. § 16913(d) creates an unconstitutional delegation

of authority by permitting the Attorney General to determine SORNA’s application to
                                             -4-
preenactment sex offenders. These issues “involve statutory interpretations of and

constitutional challenges to SORNA,” which we review de novo, “interpreting the words

of the statute in light of the purposes Congress sought to serve.” United States v.

Hinckley, 550 F.3d 926, 928 (10th Cir. 2008) (brackets and internal quotation marks

omitted), abrogated on other grounds by Reynolds v. Unites States, 132 S. Ct. 975

(2012).

                  A. Extraterritorial Changes of Residence under SORNA

       SORNA requires sex offenders to “register, and keep the registration current, in

each jurisdiction where the offender resides, where the offender is an employee, and

where the offender is a student.” 42 U.S.C. § 16913(a). SORNA defines “jurisdiction” as

including U.S. states, territories, and Indian reservations, but not foreign nations. Id.

§ 16911(10). It defines “resides” as “the location of the individual's home or other place

where the individual habitually lives.” Id. § 16911(13). When a sex offender has a change

of residence, he “keep[s] the registration current” by “not later than 3 business days after

each change of . . . residence . . . appear[ing] in person in at least 1 jurisdiction involved

pursuant to subsection (a) of this section and inform[ing] that jurisdiction of all changes

in the information required for that offender in the sex offender registry.” Id. § 16913(c).

In regard to his residence, the sex offender must provide for the registry “[t]he address of

each residence at which the sex offender resides or will reside.” Id. § 16914(a)(3).

Mr. Nichols argues the plain language of these SORNA provisions indicates that the



                                              -5-
requirement to “keep the registration current” does not apply to sex offenders who have a

change of residence to a non-SORNA jurisdiction.

       We squarely addressed this issue in United States v. Murphy, 664 F.3d 798 (10th

Cir. 2011). The defendant in Murphy was a registered sex offender who had resided in a

correctional facility in Utah, departed from Utah by bus, arrived in California, then took a

taxi to Mexico, and ultimately ended up in Belize where he lived for six months. Id. at

799–800. Mr. Murphy was deported to the United States and was charged with and

convicted of failing to update his sex offender registry, in violation of 18 U.S.C.

§2250(a). Id. at 800. On appeal, Mr. Murphy challenged his conviction on the basis that

he had no obligation to update his registration after he left a SORNA jurisdiction for a

non-SORNA jurisdiction. Id.

       We affirmed Mr. Murphy’s conviction, interpreting SORNA otherwise. We

interpreted the phrase “jurisdiction where the offender resides” from § 16913(a) and term

“residence” as used in § 16913(c) as two different concepts—the former meaning “the

state where the individual keeps his home or habitually lives” and the latter meaning “a

specific dwelling place . . . where an offender habitually lives.” Id. at 800–801. And we

concluded the two terms trigger different obligations: “the offender’s jurisdiction is

where he must keep his registration current, while the offender’s residence is a specific

piece of registry information, a change of which sparks a reporting duty.” Id. at 801.

       From this interpretation, we drew three conclusions. First, “abandoning one’s

living place constitutes a change in residence under SORNA.” Id. Second, “[w]hen an
                                             -6-
offender leaves a residence in a state, and then leaves the state entirely, that state remains

a jurisdiction involved.” Id. at 803. And third, “a reporting obligation does not disappear

simply because an individual manages to relocate to a non-SORNA jurisdiction before

the three-day deadline for updating a registration has passed.” Id. Applying this

interpretation to Mr. Murphy’s case, we ruled, “a legal obligation to update his

registration attached” when Mr. Murphy left the correctional facility “while he was still

in Utah, and not when he arrived in Belize.” Id. at 804. And even though Mr. Murphy

“was no longer living in Utah when his failure to register became punishable” (i.e., three

days after his change of residence), “Utah remained a ‘jurisdiction involved’ under

SORNA because it was his current jurisdiction when the reporting obligation arose.” Id.

We therefore affirmed his conviction for failure to register under § 2250(a).

       Earlier this year we reaffirmed Murphy’s interpretation of SORNA. United States

v. Lewis, 768 F.3d 1086, 1091–92 (10th Cir. 2014). We explained in Lewis that

“Murphy’s logic [is] controlling” and concluded, “The effect of Murphy’s holding is that

the abandonment of a permanent residence triggers a sex offender’s obligation to update

his registration” and “the departure district remains a ‘jurisdiction involved’ even after

the sex offender has left the state.” Id.

       Mr. Nichols contends that Murphy misinterpreted SORNA and we should

therefore overturn it. In so arguing, Mr. Nichols relies primarily on three sources:

(1) Judge Lucero’s dissenting opinion in Murphy, 664 F.3d at 806, which asserted that

the majority “impermissibly rejects the statutory definition of ‘resides’ . . . . [and] avoids
                                              -7-
a plain text reading of the statute by giving two different meanings to the defined term

‘resides’”; (2) the Eighth Circuit’s opinion in United States v. Lunsford, 725 F.3d 859,

862 (8th Cir. 2013), which disagreed with Murphy’s interpretation of SORNA; and (3)

the U.S. Supreme Court’s decision in Carr v. United States, 560 U.S. 438, 447–49

(2010), which looked to the plain language of § 2250 and concluded Congress’s use of

present tense verbs “strongly supports a forward-looking construction” and therefore the

elements of § 2250 must be met sequentially for a violation to occur.

       Regardless of the merits of these arguments, we are bound by the majority opinion

in Murphy. Indeed, one panel of this court cannot overrule the judgment of another panel

“absent en banc consideration . . . [or] an intervening Supreme Court decision that is

contrary to or invalidates our previous analysis.” United States v. Brooks, 751 F.3d 1204,

1209 (10th Cir. 2014) (internal quotation marks omitted). Neither exception to our

horizontal stare decisis rule is present here. Mr. Nichols attempts to characterize Carr as

the type of contrary Supreme Court authority that would invalidate Murphy. But Carr

was decided before Murphy and is therefore not an intervening decision. And although

Mr. Nichols correctly notes that Murphy did not address the Supreme Court’s Carr

decision, our later Lewis decision did, ruling that Carr “does not dictate an alternative

conclusion” to the conclusion reached in Murphy. 768 F.3d at 1091 n.4. Murphy is

therefore controlling.

       Applying Murphy’s interpretation of SORNA to this case, we affirm Mr. Nichols’s

conviction under § 2250(a). By boarding the plane to the Philippines, Mr. Nichols
                                             -8-
abandoned his residence in Kansas—a “jurisdiction involved.” This change in residence

triggered a registry obligation in Kansas, which Mr. Nichols did not fulfill. Mr. Nichols

therefore violated § 2250(a) by failing to update his registry in Kansas within three days

of his change in residence.

                                 B. Delegation under SORNA

       Mr. Nichols alternatively argues we should vacate his SORNA conviction on the

basis that SORNA’s delegation of authority to the Attorney General to determine

SORNA’s preenactment application, 42 U.S.C. § 16913(d), is unconstitutional.

Mr. Nichols insists that in applying the nondelegation doctrine to this case, we should

apply a heightened “meaningful constraint” standard, instead of the more lenient

“intelligible principles” standard, because Congress delegated authority under SORNA

that relates to the imposition of criminal liability. We disagree both as to the relevant

legal standard and the application of that standard and conclude that § 16913(d) does not

violate the nondelegation doctrine.

1. The Nondelegation Doctrine

       Under the U.S. Constitution, “[a]ll legislative Powers herein granted shall be

vested in a Congress of the United States.” U.S. CONST., art. I, § 1. From this language

and based on separation of powers principles, the Supreme Court “has derived the

nondelegation doctrine: that Congress may not constitutionally delegate its legislative

power to another branch of Government.” Touby v. United States, 500 U.S. 160, 165

(1991). Nonetheless, Congress may delegate authority to a different branch, and “[s]o
                                             -9-
long as Congress shall lay down by legislative act an intelligible principle to which the

person or body authorized to exercise the delegated authority is directed to conform, such

legislative action is not a forbidden delegation of legislative power.” Mistretta v. United

States, 488 U.S. 361, 372 (1989) (brackets and internal quotation marks omitted). The

Supreme Court has further explained that an intelligible principle exists so long as

“Congress clearly delineates [1] the general policy, [2] the public agency which is to

apply it, and [3] the boundaries of this delegated authority.” Id. at 372–73.1

2. Delegation under 42 U.S.C. § 16913(d)

       Applying this standard to SORNA, we concluded that § 16913(d) does not violate

the nondelegation doctrine. The language of SORNA demonstrates, first, that Congress

clearly delineated the general policy upon which SORNA is based. Section 16901

expresses the congressional policy embodied in SORNA: “to protect the public from sex


       1
          Under this standard, the Supreme Court has struck down statutes delegating
power to an administrative agency on only two occasions, “one of which provided
literally no guidance for the exercise of discretion, and the other of which conferred
authority to regulate the entire economy on the basis of no more precise a standard than
stimulating the economy by assuring ‘fair competition.’” Whitman v. Am. Trucking
Associations, 531 U.S. 457, 474 (2001) (citing Panama Refining Co. v. Ryan, 293 U.S.
388 (1935); A.L.A. Schechter Poultry Corp. v. United States, 295 U.S. 495 (1935)).
Panama Refining Co. and Schechter Poultry constitute the “outer limits” of the Supreme
Court’s nondelegation precedent and demonstrate the Court’s reticence “to second-guess
Congress regarding the permissible degree of policy judgment that can be left to those
executing or applying the law.” Id. at 474–75 (internal quotation marks omitted); see also
United States v. Rickett, 535 F. App’x 668, 675 (10th Cir. 2013) (unpublished), cert.
denied, 134 S. Ct. 1529 (2014) (“[T]he Supreme Court has never expressly overruled
Schechter Poultry or Panama Refining; so the doctrine, even if dead, has never received a
proper burial.”).

                                            -10-
offenders and offenders against children” by establishing “a comprehensive national

system for the registration of those offenders.” This policy statement conveys the

intelligible principles upon which the Attorney General’s delegated authority must be

based. See United States v. Kuehl, 706 F.3d 917, 920 (8th Cir. 2013) (concluding that

SORNA’s broad policy statement contained in § 16901 is “sufficient to provide an

intelligible principle for delegation”); United States v. Goodwin, 717 F.3d 511, 516 (7th

Cir. 2013) (explaining that § 16901 “provides sufficient guidance to the Attorney

General”).

       Second, Congress clearly delineated “the public agency which is to apply” the

authority by specifying the Attorney General as the executive official to whom it

delegated authority under SORNA.

       Third, Congress also clearly delineated the boundaries of the authority it delegated

to the Attorney General. Section 16913(d) delegates to the Attorney General a single,

narrow decision: to determine SORNA’s application to preenactment sex offenders.

Under this delegation, “the Attorney General cannot do much more than simply

determine whether or not SORNA applies to those individuals.” United States v. Guzman,

591 F.3d 83, 93 (2nd Cir. 2010). This circumscribed question is further “constrained by

the legislative determinations that Congress made in other sections of SORNA,”

including the provisions pronouncing which crimes are subject to SORNA, § 16911,

where the offender must register, § 16913(a), the timeframe within which the offender

must register, § 16913(b), the method of registration, § 16913(b)–(c), and the information
                                           -11-
the offender must include in the registry, § 16914(a). United States v. Cooper, 750 F.3d
263, 272 (3d Cir.), cert. denied, 135 S. Ct. 209 (2014). Congress also explicitly outlined

the elements of the failure-to-register crime in § 2250. The authority Congress delegated

under § 16913(d) is therefore bounded by the limited nature of the retroactive

determination itself and the guidance Congress provided in other SORNA provisions.

       Accordingly, we hold that § 16913(d) meets the Supreme Court’s intelligible

principles test because Congress clearly delineated SORNA’s general policy, the public

agency to which Congress delegated its authority, and the boundaries of this delegation.

See Mistretta, 488 U.S. 372–73.

       Mr. Nichols asserts, however, that we should apply the more rigorous

“meaningfully constrains” standard instead of the “intelligible principle” standard

because § 16913(d) delegates Congress’s authority to regulate a statute with criminal

consequences. In so arguing, Mr. Nichols relies on Touby v. United States, in which the

Supreme Court acknowledged the possibility that “something more than an ‘intelligible

principle’ is required when Congress authorizes another Branch to promulgate

regulations that contemplate criminal sanctions,” but declined to resolve the issue

because, even under a more stringent standard, the provision at issue in Touby

“meaningfully constrains the Attorney General’s discretion to define criminal conduct.”

500 U.S. 160, 165–66 (1991). Mr. Nichols contends that this case is the appropriate

vehicle to institute the more searching “meaningfully constrains” standard, and that

§ 16913(d) fails under that standard.
                                           -12-
       The Third Circuit recently confronted this issue in Cooper, 750 F.3d at 270–71.

The Cooper court recognized the Supreme Court left open the question whether a

heightened “meaningfully constrains” standard applies to Congress’s delegation of

authority involving statutes with criminal implications. Id. at 271. But as the Third

Circuit further explained, the meaningful constraints standard “has been referenced in

only a handful of cases, none of which set forth factors or a substantive analytical

framework against which to assess whether a specific delegation satisfies the standard.”

Id. The Third Circuit therefore refused to invoke the meaningfully constrains standard

“[u]ntil the Supreme Court gives us clear guidance to the contrary.” Id.

We likewise decline to abandon the well-settled “intelligible principle” standard for the

undeveloped “meaningfully constrains” standard. And because Congress provided an

intelligible principle to which the Attorney General must conform in exercising the

authority delegated under§16913(d), we join our sister circuits2 in concluding that

§ 16913(d) does not violate the nondelegation doctrine.3


       2
         United States v. Cooper, 750 F.3d 263, 271–72 (3d Cir.), cert. denied, 135 S. Ct.
209 (2014); United States v. Richardson, 754 F.3d 1143, 1146 (9th Cir. 2014); United
States v. Sampsell, 541 F. App’x 258, 259–60 (4th Cir. 2013) (unpublished) (per curiam);
United States v. Goodwin, 717 F.3d 511, 516–17 (7th Cir. 2013); United States v. Kuehl,
706 F.3d 917, 919–20 (8th Cir. 2013); United States v. Parks, 698 F.3d 1, 7–8 (1st Cir.
2012); United States v. Felts, 674 F.3d 599, 606 (6th Cir. 2012); United States v.
Guzman, 591 F.3d 83, 92–93 (2nd Cir. 2010); United States v. Whaley, 577 F.3d 254,
263–64 (5th Cir. 2009); United States v. Ambert, 561 F.3d 1202, 1213 (11th Cir. 2009).
       3
       We acknowledge the concern some federal judges have expressed with
Congress’s delegation of such an important question. See Reynolds v. United States, 132
                                                                          Continued . . .
                                         -13-
                                    IV. CONCLUSION

      For these reasons, we AFFIRM Mr. Nichols’s conviction for failure to register in

violation of 18 U.S.C. § 2250(a).




______________________________________
Cont.

S. Ct. 975, 986 (2012) (Scalia, J., dissenting) (opining that § 16913(d)’s delegation of
authority to the Attorney General “sail[s] close to the wind with regard to the principle
that legislative powers are nondelegable”); United States v. Hinckley, 550 F.3d 926, 948
(10th Cir. 2008) (Gorsuch, J., concurring) (applying principles of constitutional
avoidance to prevent an interpretation that would allow the Attorney General to choose
“willy nilly” between either of “two extremes” or anything in between in determining
SORNA’s application to preenactment offenders). Although we agree that Congress’s
delegation of this important decision is puzzling, see Cooper, 750 F.3d at 272, we
conclude that it nonetheless passes constitutional muster.

                                           -14-
14-3041, United States v. Nichols

McKAY, Circuit Judge, concurring.

      I concur with the panel’s opinion with regard to the nondelegation doctrine

question. I also concur that, under these facts, our decision in United States v.

Murphy, 664 F.3d 798 (10th Cir. 2011), binds us with regard to the application of

SORNA, and compels this court to determine that Kansas remained a “jurisdiction

involved” under the Act even after Mr. Nichols abandoned his residence there. I

write separately to express disagreement with the majority in Murphy, agreement

with the dissent in Murphy by Judge Lucero, and my belief that consideration of

this case by the full en banc court would be appropriate.

      Judge Lucero’s interpretation of SORNA’s registration requirements

accords with that of the Eighth Circuit in United States v. Lunsford, 725 F.3d 859

(8th Cir. 2013). Lunsford held that an individual who abandons a residence in a

jurisdiction covered by SORNA to move to a jurisdiction not covered by SORNA

no longer resides in a “jurisdiction involved” under the Act and therefore has no

obligation to register. Id. at 861. I am persuaded by this reading of SORNA’s

plain language, however, the majority opinion in Murphy currently controls this

case, and I accordingly concur.